DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 16 are objected to because of the following informalities: The claims say, “and distributed” instead of “are distributed”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8 and 15, “to receive a stream of air to supply O2 as a fuel reactant,” is a bit confusing.  The wording should be changed around to make it more clear.
Additionally, it is unclear what, “exposed outer peripheral edges thereof,” is referring back to.  The external heat transfer fin or the fuel cell.  It needs to be made clear that the exposed edges are the upper portion of the separator plate that extend beyond the fuel cell.
It is also unclear what “an interior planar surface thereof” is referring back to.
As to claims 1 and 15, “upper voids of the other heat pipe separator,” creates an antecedent basis issue because it is not clear which separator plate is being referred to.  The language should read something similar to, “wherein the one or more upper voids of the first and second separator plate are aligned when the fuel cell assembly is arranged in a stack...”
In the last paragraph of claims 1, 8 and 15, “the upper voids,” creates an antecedent basis issue because the claims recite one or more upper voids prior to this.  Additionally, “the upper interior channels” creates an antecedent basis issue for the same reason.
As to claims 2, 9 and 16, “the upper voids,” creates an antecedent basis issue because the claims recite one or more upper voids prior to this.
Regarding claims 3, and 17, “lower voids of the other heat pipe separator,” or “lower voids of the adjacent heat pipe separator,” creates an antecedent basis issue because it is not clear which separator plate is being referred to.  The language should read something similar to, “wherein the one or more upper voids of the first and second separator plate are aligned when the fuel cell assembly is arranged in a stack...”
As to claims 3, 10 and 17, “lower voids” creates an antecedent basis issue because the claims recite one or more lower voids prior to this.
Regarding claims 4, 5, 11, 12, 18 and 19, “the lower voids,” and “the upper voids,” create an antecedent basis issue for the reasons discussed above.
As to claims 6, 7, 13, 14 and 20, “the internal heat transfer fins,” creates an antecedent basis issue because the claims recite one or more internal heat transfer fins prior to this.
Regarding claims 7, 14 and 20, “the first internal heat transfer fins,” creates an antecedent basis issue because the claims recites one or more first internal heat transfer fins prior to this.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference, Lee (U.S. Patent 9666884), teaches separator plates on each side of a membrane electrode assembly, wherein each separator plate comprises voids with cooling fins inside the voids.  However, Lee fails to teach that the voids are on an upper portion of the plates and that an external heat transfer fin is formed above the voids.  Nelson (U.S. Patent Publication 2002/0142201) teaches cathode and anode cooling plates on each side of a fuel cell, wherein the plates comprise upper and lower openings.  However, Nelson fails to teach that the openings comprise a heat transfer insert consisting of heat transfer fins, and that an external heat transfer fin is formed above the openings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722